Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Action is responsive to the claim set filed on 11/25/2020. Claims 1, 9, 10, 17 have been amended. Claims 1-20 are presented for examination. Claims 1, 9, 17 are independent claims.

Response to Arguments 
Applicant's arguments filed 11/25/2020 have been fully considered but they are not persuasive.
Regarding independent claims 1, 9, 17, applicant alleges Akkarakaran does not teach the amendment “wherein the first downlink control information is transmitted via a first resource block and wherein the second downlink control information is transmitted via a second resource block different than the first resource block to reduce interference experienced by user equipment”. The examiner respectfully disagrees. Akkarakaran fig 15 and par 0110 discusses scheduling PDCCH of the second DCI within a subsequent slot in the MIMO layers. Fig 15 shows a MIMO layer 1302b that can be used for the first DCI and MIMO layer 1302c for the second DCI.
Regarding dependent claims 3, 11, applicant alleges Merkel does not teach the amendment “wherein the first downlink control information is 
Regarding dependent claims 6, 14, applicant alleges Hua does not teach the amendment “wherein the first downlink control information is transmitted via a first resource block and wherein the second downlink control information is transmitted via a second resource block different than the first resource block to reduce interference experienced by user equipment”. Akkarakaran already teaches the amendment “wherein the first downlink control information is transmitted via a first resource block and wherein the second downlink control information is transmitted via a second resource block different than the first resource block to reduce interference experienced by user equipment” in the parent claim.
Regarding dependent claims 8, 16, applicant alleges Sun does not teach the amendment “wherein the first downlink control information is transmitted via a first resource block and wherein the second downlink control information is transmitted via a second resource block different than the first resource block to reduce interference experienced by user equipment”. Akkarakaran already 
Regarding dependent claims 19, 20, applicant alleges Lee does not teach the amendment “wherein the first downlink control information is transmitted via a first resource block and wherein the second downlink control information is transmitted via a second resource block different than the first resource block to reduce interference experienced by user equipment”. Akkarakaran already teach the amendment “wherein the first downlink control information is transmitted via a first resource block and wherein the second downlink control information is transmitted via a second resource block different than the first resource block to reduce interference experienced by user equipment” in the parent claim. Lee par 0171 teaches decoding the first data and the second data comprises decoding the first data and par 0176-177 cancelling the interference from the first data signal resulting in a second data signal to decode the second data channel.

Information Disclosure Statement 
The Applicant’s Information Disclosure Statement, filed 11/04/2020, 02/01/2021, has been received, entered into record, and considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-5, 7, 9-10, 12-13, 15, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Akkarakaran et al (US 2018/0310333 A1) in view of Panchal (US 10,251,075 B1) in view of Dahlman et al (US 2015/0087346 A1) in view of Liu et al (US 2018/0103483 A1).

Consider claim 1
Akkarakaran teaches a transmitter device, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: receiving channel state information from a user equipment (Akkarakaran par 0092 receives from the UE CSI information such as channel quality indicator (CQI), PMI, and RI); in response to the receiving the channel state information, determining a quality of channel of the user equipment device (Akkarakaran par 110 after receiving the CSI from the UE, uses the CQI in the received CSI to generate the DCI) based on a distance of the user equipment from the transmitter device and an estimated path loss associated with the user equipment; based on the channel state information (Akkarakaran par 110 using the CQI in the received CSI to determine the DCI; hence based on the channel state information), determining first downlink control information associated with a first data channel to the user equipment device (Akkarakaran par 0110, fig 17 par 0150 base station determining a first downlink control channel, including first downlink control information for transmission to UE); based on the channel state information (Akkarakaran par 110 using the CQI in the received CSI to determine the DCI; hence based on the channel state information), determining second downlink control information associated with a second data channel to the user equipment device (Akkarakaran fig 17 par 0152 base station determining a second downlink control channel, including second downlink control information for transmission to UE), wherein the second downlink control information is based on the channel state information (Akkarakaran par 110 using the CQI in the received CSI to determine the DCI; hence based on the channel state information); and transmitting the first downlink control information via a first downlink control channel (Akkarakaran fig 17 par 0150 base station transmits to UE the first downlink control channel, including first downlink control information) and the second downlink control information via a second downlink control channel to the user equipment device (Akkarakaran fig 17 par 0152 base station transmits to UE the second downlink control channel, including second downlink control information), wherein the first downlink control information is transmitted via a first resource block (Akkarakaran fig 15 mimo layer 1302b for packet 1) and wherein the second downlink control information is transmitted via a second (Akkarakaran fig 15 mimo layer 1302c for packet 2) to reduce interference experienced by user equipment (Different resource blocks on different layer reduces interference).
Akkarakaran teaches determining a quality of an uplink channel of the user equipment device for use in generating the DCI. However, Akkarakaran does not specifically teach determining a quality of a channel of the mobile device based on a distance of a mobile device from the base station. Panchal discloses teach determining a quality of a channel of the mobile device based on a distance of a mobile device from the base station (Panchel c.12 l.24-25, 34-36 access node 220 determines UE signal strength by measuring UE reference signal. Signal Strength of UE at access node is an indication of uplink channel quality. The value of the signal strength is related to the distance of the UE from the access node). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify the invention of Akkarakaran with Panchel by adding the method of determing the channel quality based on the distance as taught by Panchel. The motivation to combine Akkarakaran and Panchel is to enable the network to dynamically optimize coverage and capacity at one or more service regions as discussed by Panchel. 
Akkarakaran teaches determining a quality of an uplink channel of the user equipment device for use in generating the DCI. However, Akkarakaran does not specifically teach determining a quality of a channel of the mobile device based on estimated path loss. Dahlman discloses determining a quality of (Dahlman par 0211 signal quality determined based on estimated path loss). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify the invention of Akkarakaran in view of Panchel with Dahlman by adding the method of determining the channel quality based on the estimated path loss as taught by Dahlman. The motivation to combine Akkarakaran in view of Panchel and Dahlman is to manage interference as discussed by Dahlman. 
Akkarakaran teaches transmitting DCI. However, Akkarakaran does not specifically teach the first downlink control information and the second downlink control information are transmitted concurrently. Liu discloses the first downlink control information and the second downlink control information are transmitted concurrently (Liu par 0175 downlink control information simultaneously transmitted on two control channels). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify the invention of Akkarakaran in view of Panchel in view of Dahlman with Liu by adding the method of transmitting the downlink control information simultaneously on tow control channels as taught by Liu. The motivation to combine Akkarakaran in view of Panchel in view of Dahlman and Liu is to improve reliability of control information as discussed by Liu. 
	
Consider claim 9
Akkarakaran teaches a method, comprising: based on the channel state information received from the mobile device (Akkarakaran par 0092 receives from the UE CSI information such as channel quality indicator (CQI), PMI, and RI. Akkarakaran par 110 using the CQI in the received CSI to determine the DCI; hence based on the channel state information), determining, by a base station device, first downlink control information (Akkarakaran fig 17 par 0150 base station determining a first downlink control channel, including first downlink control information for transmission to UE), wherein the first downlink control information configures a first data channel to the mobile device (Akkarakaran par 0005 DCI indicates the resources for packet transmission to the UE); based on the channel state information received from the mobile device (Akkarakaran par 110 using the CQI in the received CSI to determine the DCI; hence based on the channel state information), determining, by the base station device, second downlink control information based on the channel state information (Akkarakaran fig 17 par 0152 base station determining a second downlink control channel, including second downlink control information for transmission to UE), wherein the second downlink control information configures a second data channel to the mobile device (Akkarakaran par 0005 DCI indicates the resources for packet transmission to the UE); and facilitating, by the base station device, transmitting the first downlink control information via a first downlink control channel (Akkarakaran fig 17 par 0150 base station transmits to UE the first downlink control channel, including first downlink control information) and the second downlink control information via a second downlink control channel to the mobile device (Akkarakaran fig 17 par 0152 base station transmits to UE the second downlink control channel, including second downlink control information), wherein the first downlink control information is transmitted via a first resource block (Akkarakaran fig 15 mimo layer 1302b for packet 1) and wherein the second downlink control information is transmitted via a second resource block different than the first resource block (Akkarakaran fig 15 mimo layer 1302c for packet 2) to reduce interference experienced by user equipment (Different resource blocks on different layer reduces interference).
Akkarakaran teaches determining a quality of an uplink channel of the user equipment device for use in generating the DCI. However, Akkarakaran does not specifically teach determining a quality of a channel of the mobile device based on a distance of a mobile device from the base station. Panchal discloses teach determining a quality of a channel of the mobile device based on a distance of a mobile device from the base station (Panchel c.12 l.24-25, 34-36 access node 220 determines UE signal strength by measuring UE reference signal. Signal Strength of UE at access node is an indication of uplink channel quality. The value of the signal strength is related to the distance of the UE from the access node). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify the invention of Akkarakaran with Panchel by adding the method of determing the channel quality based on the distance as taught by Panchel. The motivation to combine Akkarakaran and Panchel is to enable the network to dynamically optimize coverage and capacity at one or more service regions as discussed by Panchel. 
(Dahlman par 0211 signal quality determined based on estimated path loss). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify the invention of Akkarakaran in view of Panchel with Dahlman by adding the method of determining the channel quality based on the estimated path loss as taught by Dahlman. The motivation to combine Akkarakaran in view of Panchel and Dahlman is to manage interference as discussed by Dahlman. 
Akkarakaran teaches transmitting DCI. However, Akkarakaran does not specifically teach the first downlink control information and the second downlink control information are transmitted concurrently. Liu discloses the first downlink control information and the second downlink control information are transmitted in parallel (Liu par 0175 downlink control information simultaneously transmitted on two control channels). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify the invention of Akkarakaran in view of Panchel in view of Dahlman with Liu by adding the method of transmitting the downlink control information simultaneously on tow control channels as taught by Liu. The motivation to 

Consider claim 17
Akkarakaran teaches a user equipment device, comprising: a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: receiving first downlink control information from network equipment via a first downlink control channel, wherein the first downlink control information configures a first data channel (Akkarakaran fig 17 par 0150 base station transmits to UE the first downlink control channel, including first downlink control information); receiving second downlink control information from the network equipment via a second downlink control channel, wherein the second downlink control information configures a second data channel (Akkarakaran fig 17 par 0152 base station transmits to UE the second downlink control channel, including second downlink control information); and receiving, from the network equipment, first data on the first data channel and second data on the second data channel (Akkarakaran fig 14 par 0145 packet 1 transmits on MIMO layer 1402a, i.e. first data channel, and packet 2 transmits on MIMO layer 1402b, i.e. second data channel), wherein the first downlink control information is transmitted via a first resource block (Akkarakaran fig 15 mimo layer 1302b for packet 1) and wherein the second downlink control information is transmitted via a second resource block different than the first resource block (Akkarakaran fig 15 mimo layer 1302c for packet 2).
(Panchel c.12 l.24-25, 34-36 access node 220 determines UE signal strength by measuring UE reference signal. Signal Strength of UE at access node is an indication of uplink channel quality. The value of the signal strength is related to the distance of the UE from the access node). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify the invention of Akkarakaran with Panchel by adding the method of determing the channel quality based on the distance as taught by Panchel. The motivation to combine Akkarakaran and Panchel is to enable the network to dynamically optimize coverage and capacity at one or more service regions as discussed by Panchel. 
Akkarakaran teaches determining a quality of an uplink channel of the user equipment device for use in generating the DCI. However, Akkarakaran does not specifically teach determining a quality of a channel of the mobile device based on estimated path loss. Dahlman discloses determining a quality of a channel of the mobile device based on estimated path loss (Dahlman par 0211 signal quality determined based on estimated path loss). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily 
Akkarakaran teaches transmitting DCI. However, Akkarakaran does not specifically teach the first downlink control information and the second downlink control information are transmitted concurrently. Liu discloses receiving the first data and the second data within a same timeframe (Liu par 0175 downlink control information simultaneously transmitted on two control channels). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify the invention of Akkarakaran in view of Panchel in view of Dahlman with Liu by adding the method of transmitting the downlink control information simultaneously on tow control channels as taught by Liu. The motivation to combine Akkarakaran in view of Panchel in view of Dahlman and Liu is to improve reliability of control information as discussed by Liu. 

Consider claims 2, 10
in view of Panchel in view of Dahlman and Liu teaches the limitations of claims 1, 9, wherein the operations further comprise: transmitting first data via the first data channel and second data via the second data channel to the user equipment device (Akkarakaran fig 14 par 0145 packet 1 transmits on MIMO layer 1402a, i.e. first data channel, and packet 2 transmits on MIMO layer 1402b, i.e. second data channel).

Consider claim 4, 12
in view of Panchel in view of Dahlman and Liu teaches the limitations of claims 1, 9, wherein a first demodulation reference signal port associated with the first data channel is different than an second demodulation reference signal port associated with the second data channel (Akkarakaran par 0069, 0074 assigns pilots or reference signals, including the DMRS, to REs 306 within the RB 308. These reference signals corresponds to a specific channel. Thus the DMRS corresponding to the first channel is different from the DMRS corresponding to the second channel).  

Consider claims 5, 13
in view of Panchel in view of Dahlman and Liu teaches the limitations of claims 1, 9, wherein a first beamforming matrix associated with the first data channel is different than a second beamforming matrix associated with the second data channel (Akkarakaran fig 14 par 0145 teaches different MIMO layers for different data channels. It is well known in the art each column of a beamforming matrix corresponds to a MIMO layer; thus different beamforming matrix for different data channels [see NPL Davydov et al par 0026]).

Consider claims 7, 15
in view of Panchel in view of Dahlman and Liu teaches the limitations of claims 1, 9, wherein a same resource element is associated with the first data (Akkarakaran fig 14 par 0146 a resource element of packet 1 in MIMO layer 1402a is the same as a resource element of packet 2 in MIMO layer 1402b).

Consider claim 18
in view of Panchel in view of Dahlman and Liu teaches the user equipment device of claim 17, wherein the operations further comprise: decoding the first data and the second data via a joint receiver (Akkarakaran par 0090 UE receives multiple streams with different spatial signatures).

Claims 3, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Akkarakaran et al (US 2018/0310333 A1) in view of Panchal (US 10,251,075 B1) in view of Dahlman et al (US 2015/0087346 A1) in view of Liu et al (US 2018/0103483 A1) as applied to claims 2, 10 above, and further in view of Merkel et al (US 2017/0324454 A1).

Consider claims 3, 11
in view of Panchel in view of Dahlman and Liu teaches the limitations of claims 2, 10, including first data in the first MIMO layer and second data in the second MIMO layer (Akkarakaran fig 14 par 0145 packet 1 transmits on MIMO layer 1402a, i.e. first data channel, and packet 2 transmits on MIMO layer 1402b, i.e. second data channel). 
However, in view of Panchel in view of Dahlman and Liu does not specifically teach combining, by the base station device, the first data and the second data after a resource element mapper component of a coding structure (Merkel par 0032 the MIMO layer coupling unit 5 couples the different MIMO layers, i.e. first data and second data, after the resource mapping of the data by the mapping unit 4 and before transmission by beamforming. To transmit, the output of the mapping must be transformed using the inverse Fast Fourier Transform to generate the digital baseband signal). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify the invention of in view of Panchel in view of Dahlman and Liu with Merkel by adding the method of using the MIMO layer coupling unit to couple the different MIMO layers after the data MIMO layers have been mapped as taught by Merkel. The motivation to combine in view of Panchel in view of Dahlman and Liu and Merkel is to enable transmission by beams as discussed by Merkel.

Claims 6, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Akkarakaran et al (US 2018/0310333 A1) in view of Panchal (US 10,251,075 B1) in view of Dahlman et al (US 2015/0087346 A1) in view of Liu et al (US 2018/0103483 A1) as applied to claims 1, 9 above, and further in view of Hua et al (US 2014/0341320 A1).

Consider claims 6, 14

However, in view of Panchel in view of Dahlman and Liu does not specifically teach a first group of constellation points associated with the first data channel is different than a second group of constellation points associated with the second data channel.  Hua discloses a first group of constellation points associated with the first data channel is different than a second group of constellation points associated with the second data channel (Hua par 0011 multiple constellation point symbols are mapped to different layers. Fig 2 data from TB1, i.e. antenna 1, is mapped to layer 1, and data from TB2, i.e. antenna 2, is mapped to layer 2). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify the invention of in view of Panchel in view of Dahlman and Liu with Hua by adding the method to map different group of constellation points to different MIMO layer as taught by Hua. The motivation to combine in view of Panchel in view of Dahlman and Liu and Hua is to reduce inter-layer interference as discussed by Hua. 

Claims 8, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Akkarakaran et al (US 2018/0310333 A1) in view of Panchal (US 10,251,075 B1) in view of Dahlman et al (US 2015/0087346 A1) in view of Liu et al (US 2018/0103483 A1) as applied to claims 1, 9 above, and further in view of Sun et al (US 2017/0290046 A1).

Consider claim 8
in view of Panchel in view of Dahlman and Liu teaches the transmitter device of claim 1, including a first group of resource elements associated with the first data channel overlaps a second group of resource elements associated with the second data channel (Akkarakaran fig 14 shows the resource blocks for packet 1 and resource blocks for packet 2 and the resource elements overlap).
However, in view of Panchel in view of Dahlman and Liu does not specifically teach a first group of resource elements associated with the first data channel partially overlaps a second group of resource elements associated with the second data channel. Sun discloses a first group of resource elements associated with the first data channel partially overlaps a second group of resource elements associated with the second data channel (Sun par 0155 discusses a set of resource blocks associated with a first UE, i.e. first data channel, partially overlapping with a set of resource block associated with a second UE, i.e. second data channel). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify the invention of in view of Panchel in view of Dahlman and Liu with Sun by adding in the base station the method of using common transmission parameters, including partially overlapping resource, to transmit data as taught by Sun. The motivation to combine in view of Panchel in view of Dahlman and Liu and Sun is to enhance throughput as discussed by Sun. 

Consider claim 16
(Akkarakaran fig 14 shows the resource blocks for packet 1 and resource blocks for packet 2, thus resource elements of packet 1 different from resource elements of packets 2 and the resource elements overlap).
However, in view of Panchel in view of Dahlman and Liu does not specifically teach the first group of resource elements comprises a sub group of resource elements of the second group of resource elements associated with the second data channel. Sun discloses first group of resource elements comprises a sub group of resource elements of the second group of resource elements associated with the second data channel (Sun par 0155 discusses a set of resource blocks associated with a first UE, i.e. first data channel, partially overlapping with a set of resource block associated with a second UE, i.e. second data channel). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify the invention of in view of Panchel in view of Dahlman and Liu with Sun by adding in the base station the method of using common transmission parameters, including partially overlapping resource, to transmit data as taught by Sun. The motivation to combine in view of Panchel in view of Dahlman and Liu and Sun is to enhance throughput as discussed by Sun. 

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akkarakaran et al (US 2018/0310333 A1) in view of Panchal (US 10,251,075 B1) in view of Dahlman et al (US 2015/0087346 A1) in view of Liu et al (US 2018/0103483 A1) as applied to claim 17 above, and further in view of Lee et al (US 2015/0229373 A1).

Consider claim 19
in view of Panchel in view of Dahlman and Liu teaches the user equipment device of claim 17, wherein the operations further comprise: decoding the first data and the second data via an interference cancellation receiver (Akkarakaran par 0066 UE using interference cancellation technologies to decode received transmissions), regenerating a first data signal, associated with the second data channel (Akkarakaran par 0090 UE recovers one or more traffic streams from the BS; hence regenerating the signal transmitted from the BS).
However, in view of Panchel in view of Dahlman and Liu does not specifically teach cancelling the interference from the first data from the first data signal resulting in a second data signal and then decoding the second data in the second data channel. Lee discloses decoding the first data and the second data comprises decoding the first data (Lee par 0171 UE receives two data streams and decoded the first of the two data streams), cancelling the interference from the first data signal resulting in a second data signal (Lee par 0176-0177 UE cancels the first signal from the received signal) and then decoding the second data in the second data channel (Lee par 0176-0177 UE decode the signal from which the first signal was cancelled). Before the effective filing date of the claimed invention, it would have been obvious for one ordinarily skilled in the art to modify the invention in view of Panchel in view of Dahlman and Liu with Lee by adding the method of cancelling interference on received signal to derive a second signal that can be sued for decoding as taught by Lee. The motivation to combine in view of Panchel in view of Dahlman and Liu and Lee is to reduce intra-cell interference in spatial multiplexing as discussed by Lee. 

Consider claim 20
in view of Panchel in view of Dahlman and Liu further in view of Lee teaches the user equipment device of claim 19, wherein the decoding the first data and the second data via the interference cancellation receiver further comprises: decoding the first data based on a first modulation and coding scheme associated with the first downlink control information (Akkarakaran par 0112 the first stream and second stream may be assigned the same modulation and coding scheme or different modulation and coding scheme; thus the first stream is decoded based on its assigned modulation and coding scheme), removing interference associated with the second data signal based on the first downlink control information (Lee par 0099 using the DCI to generate the universal constellation diagram to use in interference cancellation. It would be obvious for a person skilled in the art to add the method of removing interference based on the DCI of the interferer to reduce intra-cell interference in spatial multiplexing as discussed by Lee); (Akkarakaran par 0112 the first stream and second stream may be assigned the same modulation and coding scheme or different modulation and coding scheme; thus the second stream is decoded based on its assigned modulation and coding scheme).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K DU whose telephone number is (571)270-1810.  The examiner can normally be reached on M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUNG K DU/Examiner, Art Unit 2647                                                                                                                                                                                                        


/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649